DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 are currently pending and are under examination herein.
	Claims 1-20 are rejected.

Priority
	The instant Application claims the benefit of domestic priority to US provisional application 62/553,496, filed 09/01/2017. Accordingly, each of claims 1-20 are afforded the effective filing date of the 09/01/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/30/2018 is in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. Signed copies of the IDS documents are included with this Office Action. 

Drawings
	The Drawings submitted on 08/30/2018 are accepted.

Claim Objections
	The claims are objected to for the following informalities:
	Claims 6, 16, and 19 recite “detecting blocked ionic current”. As this is the first recitation of a blocked ionic current in both claims, the term should be preceded by an article. It is recommended to amend the claims to recite “detecting a blocked ionic current”.
	Claim 14 recites “the DNA reader to remove”, which is a typographical error. It is suggested to amend the claim to recite “the DNA reader configured to remove”.
	Claim 20 recites “based at least in part on the encoding scheme not allowing homopolymers, the method of claim 19 comprising removing one of the nine possible combinations of DNA base pairs”, which is a typographical error. It is suggested to amend the claim to recite “based at least in part on the encoding scheme not allowing homopolymers,  comprising removing one of the nine possible combinations of DNA base pairs”.

Claim Interpretation
Claim Terminology
	In claim 1 and any claims dependent therefrom, under the broadest reasonable interpretation (BRI), the recited “current level” of a DNA base may read on any measured level, amount, abundance, signal, etc. of a DNA base, including, but not limited to, the measured level of ionic current flow produced during nano-pore sequencing. Non-limiting examples are provided in the instant application [0025-0028 and 0040-0041].

35 U.S.C. 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
With regard to the instant  application, the claims include one or more limitations that use the word “means” or “step” or their equivalents but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“The DNA reader being configured to: determine a current level of a first DNA base...; determine a current level of a second DNA base… and a current level of a third DNA base…; and decode binary data” in claims 1 and 11;
“the DNA reader is further configured to: remove one of the nine possible combinations” in claim 4; and
“the encoding scheme being configured to encode binary data into DNA bases” in claims 7 and 17. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 5 and 15 recites the limitation “mapping each of the remaining eight possible combinations of DNA base pairs”. There is insufficient antecedent basis for the limitation of the remaining eight possible combinations of DNA base pairs as this is the first recitation of the limitation in both claims 5 and 15, and those claims from which they depend (claims 1 and 11, respectively). It is noted that claims 4 and 14 recite “eight possible combinations of DNA base pairs”. If claims 5 and 15 are intended to depend on claims 4 and 14, it is recommended to amend the claims as such, and to amend claims 4 and 14 to recite “a remaining eight possible combinations of DNA base pairs”.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1, the claims are directed to a deoxyribonucleic acid (DNA) storage method [Step 1: YES; See MPEP § 2106.03].
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes.
The claim steps to abstract ideas of mental processes are as follows:
Independent claim 19: determining a current level of a first DNA base from a sequence of DNA bases based at least in part on a read process of the sequence; determining a current level of a second DNA base after the first DNA base and a current level of a third DNA base after the second DNA base based at least in part on the read process and a set of possible DNA base pairs permitted to occur after the first DNA base according to an encoding scheme that does not allow homopolymers to occur in adjacent DNA bases; and decoding binary data from the sequence based at least in part on the determined current level of the first DNA base, the determined current level of the second DNA base, and the determined current level of the third DNA base.
Dependent claim 20 recites additional steps that further limit the judicial exceptions in independent claim 19 and as such, is further directed to an abstract idea.
i.e., a virtual step) on the read process and the encoding scheme. There are no specifics as to the methodology involved in “encoding” “decoding”, or determining the current levels of DNA bases, and thus, under the BRI, one could simply, for example, encode and decode DNA sequences with pen and paper, as is demonstrated in FIG. 4-8 of the instant application, or determine the current levels of the DNA bases in the raw data with prior knowledge of the encoding scheme.  
Step 2A, Prong 1: YES; See MPEP § 2106.04]. 
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 19: “the read process being based at least in part on detecting blocked ionic current from passing the sequence through a nano-pore”.
Step 2A, Prong Two, the additional elements of the claims 19-20 do not integrate the judicial exceptions into a practical application for the following reasons. 
Those steps directed to “determine current levels” are interpreted as virtual steps.  While the read process is a physical step, as supported by the disclosure at [0026], the claims recite basing the determinations (i.e., a virtual step) in part on the read process and the encoding scheme. The read process steps are therefore directed to data gathering necessary to perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g)).  
Therefore, claims 19-20 do not recite additional elements which would integrate a judicial exception into a practical application [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of additional elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
	With respect to the instant claims 19-20, the prior art to Branton et al. (Branton, D., Deamer, D., Marziali, A. et al. The potential and challenges of nanopore sequencing. Nat Biotechnol 26, 1146–1153 (2008)) discloses that nanopore sequencing is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, the abstract. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, claims 19-20 as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims 19-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.
 Examiner Note with respect to eligible claims: With respect to claims 1-18, the claims recite eligible subject matter because the further steps directed to additional non-abstract elements of “a DNA reader being configured to determine…” describe an improvement to a DNA reader. The DNA reader can perform a DNA read process, where nucleotides pass through the DNA reader to produce an ionic current flow, as supported by the disclosure at [0026]. The DNA reader of the instant application is configured to determine the DNA bases following an encoding scheme and to decode binary data from the sequence based on the determined DNA bases. A person having ordinary skill in the art would recognize that the base function of a DNA reader is to perform a DNA read process, but often the DNA reader often produces raw data which is analyzed by a downstream computing system. In the instant application, the modification of the base-calling algorithm based on an encoding scheme and the configuration of the DNA reader to decode binary data from the sequence, as supported in the disclosure at [0003-0004], demonstrates an improvement to the functioning of 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Straus et al. (US-2018/0253528-A1; Priority 03/03/2017).
Claim 19 discloses a method comprising: determining a current level of a first DNA base from a sequence of DNA bases based at least in part on a read process of the sequence, the read process being based at least in part on detecting blocked ionic current from passing the sequence through a nano-pore; determining a current level of a second DNA base after the first DNA base and a current level of a third DNA base after the second DNA base based at least in part on the read process and a set of possible DNA base pairs permitted to occur after the first DNA base according to an encoding scheme that does not allow homopolymers to occur in adjacent DNA bases; and decoding binary data from the sequence based at least in part on the determined current level of the first DNA base, the determined current level of the second DNA base, and the determined current level of the third DNA base.
claim 19, the prior art to Strauss teaches polynucleotide sequencers adapted to sequence artificial polynucleotides by modifying a base-calling algorithm of the polynucleotide sequencer according to known characteristics of the artificial polynucleotides (abstract). Strauss teaches a modified analysis (i.e., a method) of base calls generated by a nanopore sequencer, where the polynucleotide strand (i.e., a sequence of DNA bases) passes through the nanopore, partially blocking the flow of electric current through the nanopore and affecting the current in a way that is strong enough to enable decoding the electric signal data into a base sequence (i.e., determine a current level of a DNA base based at least in part on a read process of the sequence) [0044]. Insofar as Strauss teaches base calling of a polynucleotide strand, and as one having ordinary skill in the art would know that a nanopore sequencer reads each consecutive base of a DNA strand as it passes through the nanopore, it is considered that Strauss fairly teaches the instant limitations concerning determining a current level of a first, second, and third DNA base. Strauss teaches that the base-calling algorithm can be modified to account for the limited possibilities (i.e., a set of possible DNA base pairs) for a next base in a sequence when, for example, the polynucleotide strand is known to be free from homopolymer repeats (i.e., an encoding scheme that does not allow homopolymers to occur in adjacent DNA bases) [0032]. Strauss teaches that in the process of base calling, nanopore systems take as input a list of electrical current measurements, and produces as output a list of bases most likely to have generated those currents, and that if the first three bases read from the polynucleotide strand at time=1 are AGT, and the next three bases in the polynucleotide strand at time=2 are GTG, then the base call possibilities that may have generated the electrical signal at time=2 are AGT, GTA, GTT, GTC, GTG, and T* and the base-calling algorithm identifies the most probable combination of bases, where, if it is known that the polynucleotide strand does not include i.e., a set of possible DNA base pairs permitted to occur after the first DNA base according to an encoding scheme that does not allow homopolymers to occur in adjacent DNA bases) (FIG. 3 and [0046]). Insofar as Strauss teaches an algorithm for base calling in a nanopore system that takes into account the current level of DNA bases as they pass through the nanopore and rules that include the exclusion of homopolymers, it is considered that Strauss fairly teaches the instant limitations of the claim regarding determining the current levels of a DNA base based at least in part of the read process and a set of possible DNA base pairs permitted to occur after the first DNA base according to an encoding scheme that does not allow homopolymers to occur in adjacent DNA bases. Strauss teaches retrieving a particular artificial polynucleotide (i.e., the sequence) for the purpose of sequencing to decode the binary information [0057], and insofar as Strauss teaches using nanopore sequencing that measures the electrical current of each DNA base as described above, it is considered that Strauss fairly teaches the limitation regarding decoding binary data from the sequence based at least in part on the determined current level of the first, second, and third DNA bases.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A. 	Claims 1-2, 6-10, 11-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Straus et al. (US-2018/0253528-A1; Priority 03/03/2017) in view of Roquet et al (US-2019/0362814-A1; Priority 11/16/2016). 	
Claim 1 discloses a deoxyribonucleic acid (DNA) storage system comprising: a DNA reader for reading sequences of DNA bases, the DNA reader being configured to: determine a current level of a first DNA base from a sequence of DNA bases based at least in part on a read process of the sequence; determine a current level of a second DNA base after the first DNA base and a current level of a third DNA base after the second DNA base based at least in part on 
Regarding claim 1, the prior art to Strauss teaches polynucleotide sequencers adapted to sequence artificial polynucleotides by modifying a base-calling algorithm of the polynucleotide sequencer according to known characteristics of the artificial polynucleotides (abstract). Strauss teaches that sequence data from the artificial polynucleotide strand is generated (i.e., reading sequences of DNA bases) by the polynucleotide sequencer (i.e., a DNA reader) based on the modified base-calling algorithm [0005]. Strauss teaches a modified analysis of base calls generated by a nanopore sequencer, where the polynucleotide strand (i.e., a sequence of DNA bases) passes through the nanopore, partially blocking the flow of electric current through the nanopore and affecting the current in a way that is strong enough to enable decoding the electric signal data into a base sequence (i.e., determine a current level of a DNA base) [0044]. Insofar as Strauss teaches base calling of a polynucleotide strand, and as one having ordinary skill in the art would know that a nanopore sequencer reads each consecutive base of a DNA strand as it passes through the nanopore, it is considered that Strauss fairly teaches the instant limitations concerning determining a current level of a first, second, and third DNA base. Strauss teaches that the base-calling algorithm can be modified to account for the limited possibilities (i.e., a set of possible DNA base pairs) for a next base in a sequence when, for example, the polynucleotide strand is known to be free from homopolymer repeats (i.e., an encoding scheme that does not allow homopolymers to occur in adjacent DNA bases) [0032]. Strauss teaches that in the process i.e., a set of possible DNA base pairs permitted to occur after the first DNA base according to an encoding scheme that does not allow homopolymers to occur in adjacent DNA bases) (FIG. 3 and [0046]). Insofar as Strauss teaches an algorithm for base calling in a nanopore system that takes into account the current level of DNA bases as they pass through the nanopore and rules that include the exclusion of homopolymers, it is considered that Strauss fairly teaches the instant limitations of the claim regarding a DNA reader being configured to determine the current levels of a DNA base based at least in part of the read process and a set of possible DNA base pairs permitted to occur after the first DNA base according to an encoding scheme that does not allow homopolymers to occur in adjacent DNA bases.
Although Strauss teaches that the polynucleotide strand may be synthesized to contain digital data [0037], Strauss does not particularly teach the instant limitation regarding a DNA storage system. Although Strauss teaches retrieving a particular artificial polynucleotide for the purpose of sequencing to decode the binary information [0057], Strauss does not particularly teach the instant limitation regarding configuring a DNA reader to perform this task. 
e.g., deoxyribonucleic acid - DNA) molecules without base-by-base synthesis, by encoding bit-value information in the presence or absence of unique nucleic acid sequences within a pool (abstract). Roquet teaches an integrated nucleic acid-based storage system (i.e., a DNA storage system) comprising a data encoding unit, a storage unit, and a reading unit configured to access and read the digital information encoded in the one or more nucleic acid sequences (i.e., DNA reader for reading sequences of DNA bases) [0023]. The system also comprises one or more computer processors which are programmed to direct the reading unit to access and decode the digital information stored in the one or more nucleic acid sequences [0023]. As Roquet teaches that digital information can be encoded in the form of binary code [0071], and as Roquet teaches a reading unit that decodes the digital information stored in nucleic acid sequences, it is considered that Roquet fairly teaches the instant limitation regarding a DNA reader configured to decode binary data from the sequence. As Roquet teaches using Nanopore sequencing, where the signal may be an electrical current through the pore or channel [00143], and as a Nanopore sequencer reads each consecutive base of a DNA strand as it passes through the nanopore, it is considered that Roquet fairly teaches the instant limitation regarding decoding binary data from the sequence based at least in part on the determined current level of the first, second, and third DNA base.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the polynucleotide sequencers that both measure the affected current of a nanopore as a DNA strand passes through and use a modified base-calling algorithm for excluding homopolymer repeats as taught by Strauss with 
Regarding claim 2, Strauss in view of Roquet teaches the DNA storage system of claim 1 as described above. Strauss teaches that base-calling algorithms use transition probabilities to identify a most probable base call by accounting for the limited possibilities for a next base in a sequence when, for example, the polynucleotide strand is known to be free from homopolymer repeats, and the modification will restrict the possible transitions that could be considered thereby increasing the probability of an accurate base call [0032]. The prior art of Strauss, as evidenced by the specification, has recognized the limited possibilities for a next base in a sequence and demonstrated motivation to solve a problem with a finite number of identified, predictable solutions. A person of ordinary skill in the art would have reason to try these combinations to identify, based on the disclosure of Strauss, the instant claim of nine possible combinations of DNA base pairs that could follow a given base pair with the assumption that 
Regarding claim 6, Strauss in view of Roquet teaches the DNA storage system of claim 1 as described above. Strauss teaches that a nanopore sequencer functions by producing a slight electrical current which is partially blocked as the polynucleotide strand passes through the nanopore (i.e., wherein the read process is based at least in part on detecting blocked ionic current from passing the sequence through a nano-pore) [0044]. Insofar as one having ordinary skill in the art would know that as each of the four DNA bases (adenine, guanine, cytosine, and thymine) block the nanopore to different degrees and therefore result in the production of different current levels, and as Strauss teaches both that DNA has the standard nucleotide bases A, G, T, and C (i.e., adenine, guanine, cytosine, and thymine) [0017] and using a nanopore sequencer to read polynucleotide strands, it is considered that Strauss fairly teaches the limitations of the instant claim.
Regarding claim 7, Strauss in view of Roquet teaches the DNA storage system of claim 1 as described above. Strauss teaches that the polynucleotide strand may be synthesized to contain digital data, where the digital data can be encoded in the polynucleotide strand according to an encoding scheme which correlates the order of bases in the polynucleotide strand with a binary sequence of 1s and 0s (i.e., the encoding scheme being configured to encode binary data into DNA bases arranged in a particular order, the sequence being arranged according to the encoding scheme) [0037].
Regarding claim 8, Strauss in view of Roquet teaches the DNA storage system of claim 1 as described above. Strauss teaches taking as input a list of electrical current measurements and producing as output a list of bases most likely to have generated those currents (i.e., each e.g., time=1 AGT and time=2 GTG, where the sequence is AGTG) are compared to the base call possibilities (i.e., each possible DNA base) that may have generated the electrical signal using a base-calling algorithm modified according to encoding rules (e.g., not allowing homopolymers) [0046]. Insofar as Strauss teaches an encoding scheme which correlates the order of bases in the polynucleotide strand with a binary sequence of 1s and 0s [0037], and as one of ordinary skill in the art would understand that the encoding scheme would result is a polynucleotide strand with DNA bases arranged in a specific order, it is considered that Strauss fairly teaches the instant limitation regarding each possible second DNA base follows directly after the first DNA base in the sequence.
Regarding claim 9, Strauss in view of Roquet teaches the DNA storage system of claim 1 as described above. Strauss teaches taking as input a list of electrical current measurements and producing as output a list of bases most likely to have generated those currents (i.e., each possible DNA base), where two measurements corresponding to consecutive, adjacent positions on the polynucleotide strand (e.g., time=1 AGT and time=2 GTG, where the sequence is AGTG) are compared to the base call possibilities (i.e., each possible DNA base) that may have generated the electrical signal using a base-calling algorithm modified according to encoding rules (e.g., not allowing homopolymers) [0046]. Insofar as Strauss teaches an encoding scheme which correlates the order of bases in the polynucleotide strand with a binary sequence of 1s and 0s [0037], and as one of ordinary skill in the art would understand that the encoding scheme would result is a polynucleotide strand with DNA bases arranged in a specific order, it is considered that Strauss fairly teaches the instant limitation regarding each possible third DNA base follows directly after the second DNA base in the sequence.
claim 10, Strauss in view of Roquet teaches the DNA storage system of claim 1 as described above. Strauss teaches that the first three bases read from the polynucleotide strand at time=1 are AGT [0046], and insofar as the “A” could be the first base of the polynucleotide strand, it is considered that Strauss fairly teaches the instant limitation regarding a location of the first DNA base occurring at a start of or after the start of the sequence.

	Claim 11 discloses an apparatus comprising: a deoxyribonucleic acid (DNA) reader configured to: determine a current level of a first DNA base from a sequence of DNA bases based at least in part on a read process of the sequence; determine a current level of a second DNA base after the first DNA base and a current level of a third DNA base after the second DNA base based at least in part on the read process and a set of possible DNA base pairs permitted to occur after the first DNA base according to an encoding scheme that does not allow homopolymers to occur in adjacent DNA bases; and decode binary data from the sequence based at least in part on the determined current level of the first DNA base, the determined current level of the second DNA base, and the determined current level of the third DNA base.
Regarding claim 11, the prior art to Strauss teaches polynucleotide sequencers adapted to sequence artificial polynucleotides by modifying a base-calling algorithm of the polynucleotide sequencer according to known characteristics of the artificial polynucleotides (abstract). Strauss teaches a polynucleotide sequencing system (i.e., an apparatus) [0021]. Strauss teaches a modified analysis of base calls generated by a nanopore sequencer (i.e., a DNA reader), where the polynucleotide strand (i.e., a sequence of DNA bases) passes through the nanopore, partially blocking the flow of electric current through the nanopore and affecting the current in a way that is strong enough to enable decoding the electric signal data into a base sequence (i.e., determine i.e., a set of possible DNA base pairs) for a next base in a sequence when, for example, the polynucleotide strand is known to be free from homopolymer repeats (i.e., an encoding scheme that does not allow homopolymers to occur in adjacent DNA bases) [0032]. Strauss teaches that in the process of base calling, nanopore systems take as input a list of electrical current measurements, and produces as output a list of bases most likely to have generated those currents, and that if the first three bases read from the polynucleotide strand at time=1 are AGT, and the next three bases in the polynucleotide strand at time=2 are GTG, then the base call possibilities that may have generated the electrical signal at time=2 are AGT, GTA, GTT, GTC, GTG, and T* and the base-calling algorithm identifies the most probable combination of bases, where, if it is known that the polynucleotide strand does not include homopolymer repeats and that knowledge is used to modify the base-calling algorithm, then the option GTT can be excluded because it is known to be incorrect (i.e., a set of possible DNA base pairs permitted to occur after the first DNA base according to an encoding scheme that does not allow homopolymers to occur in adjacent DNA bases) (FIG. 3 and [0046]). Insofar as Strauss teaches an algorithm for base calling in a nanopore system that takes into account the current level of DNA bases as they pass through the nanopore and rules that include the exclusion of homopolymers, it is considered that Strauss fairly teaches the instant limitations of the claim regarding a DNA reader being configured to determine the current levels of a DNA base based at 
Although Strauss teaches retrieving a particular artificial polynucleotide for the purpose of sequencing to decode the binary information [0057], Strauss does not particularly teach the instant limitation regarding configuring a DNA reader to perform this task. 
However, the prior art to Roquet teaches methods and systems for encoding digital information in nucleic acid (e.g., deoxyribonucleic acid - DNA) molecules without base-by-base synthesis, by encoding bit-value information in the presence or absence of unique nucleic acid sequences within a pool (abstract). Roquet teaches an integrated nucleic acid-based storage system (i.e., an apparatus) comprising a data encoding unit, a storage unit, and a reading unit (i.e., a DNA reader) configured to access and read the digital information encoded in the one or more nucleic acid sequences [0023]. The system also comprises one or more computer processors which are programmed to direct the reading unit to access and decode the digital information stored in the one or more nucleic acid sequences [0023]. As Roquet teaches that digital information can be encoded in the form of binary code [0071], and as Roquet teaches a reading unit that decodes the digital information stored in nucleic acid sequences, it is considered that Roquet fairly teaches the instant limitation regarding a DNA reader configured to decode binary data from the sequence. As Roquet teaches using Nanopore sequencing, where the signal may be an electrical current through the pore or channel [00143], and as one having ordinary skill in the art would know that a Nanopore sequencer reads each consecutive base of a DNA strand as it passes through the nanopore, it is considered that Roquet fairly teaches the instant 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the polynucleotide sequencers that both measure the affected current of a nanopore as a DNA strand passes through and use a modified base-calling algorithm for excluding homopolymer repeats as taught by Strauss with the DNA reader configured to access, by measuring an electrical current as a signal during sequencing, and decode digital data as taught by Roquet. The motivation would have been to develop an integrated nucleic acid-based storage system [0023] used for new methods of performing nucleic acid digital data storage which may provide approaches for encoding and retrieving data that are less costly and easier to commercially implement [0004], as taught by Roquet, with software modifications that enable polynucleotide sequencers to sequence artificial polynucleotides more accurately than before [0015], as taught by Strauss. One could have combined the elements as claimed by the known methods of Strauss and Roquet, and that in combination, each element merely would have performed the same function as it did separately; furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12, Strauss in view of Roquet teach the apparatus of claim 11 as described above. Strauss teaches that base-calling algorithms use transition probabilities to identify a most probable base call by accounting for the limited possibilities for a next base in a sequence when, for example, the polynucleotide strand is known to be free from homopolymer repeats, and the modification will restrict the possible transitions that could be considered 
Regarding claim 16, Strauss in view of Roquet teaches the DNA storage system of claim 11 as described above. Strauss teaches that a nanopore sequencer functions by producing a slight electrical current which is partially blocked as the polynucleotide strand passes through the nanopore (i.e., wherein the read process is based at least in part on detecting blocked ionic current from passing the sequence through a nano-pore) [0044]. Insofar as one having ordinary skill in the art would know that as each of the four DNA bases (adenine, guanine, cytosine, and thymine) block the nanopore to different degrees and therefore result in the production of different current levels, and as Strauss teaches both that DNA has the standard nucleotide bases A, G, T, and C (i.e., adenine, guanine, cytosine, and thymine) [0017] and using a nanopore sequencer to read polynucleotide strands, it is considered that Strauss fairly teaches the limitations of the instant claim.
Regarding claim 17, Strauss in view of Roquet teaches the DNA storage system of claim 11 as described above. Strauss teaches that the polynucleotide strand may be synthesized to contain digital data, where the digital data can be encoded in the polynucleotide strand according to an encoding scheme which correlates the order of bases in the polynucleotide strand with a i.e., the encoding scheme being configured to encode binary data into DNA bases arranged in a particular order, the sequence being arranged according to the encoding scheme) [0037].
Regarding claim 18, Strauss in view of Roquet teaches the DNA storage system of claim 11 as described above. Strauss teaches taking as input a list of electrical current measurements and producing as output a list of bases most likely to have generated those currents (i.e., each possible DNA base), where two measurements corresponding to consecutive, adjacent positions on the polynucleotide strand (e.g., time=1 AGT and time=2 GTG, where the sequence is AGTG) are compared to the base call possibilities (i.e., each possible DNA base) that may have generated the electrical signal using a base-calling algorithm modified according to encoding rules (e.g., not allowing homopolymers) [0046]. Insofar as Strauss teaches an encoding scheme which correlates the order of bases in the polynucleotide strand with a binary sequence of 1s and 0s [0037], and as one of ordinary skill in the art would understand that the encoding scheme would result is a polynucleotide strand with DNA bases arranged in a specific order, it is considered that Strauss fairly teaches the instant limitation regarding each possible second DNA base follows directly after the first DNA base in the sequence.

Conclusion
No claims are allowed.
Claims 3-5, 13-15, and 20 appear to be free of the prior art. The closest prior art to Rocha et al. (Rocha, A.S.L.L., Faria, L.C.B., Kleinschmidt, J.H., Palazzo, R. and Silva-Filho, M.C., 2010, June. DNA sequences generated by ℤ 4-linear codes. In 2010 IEEE International Symposium on Information Theory (pp. 1320-1324). IEEE) teaches a model for the biological 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631            
                                                                                                                                                                                            /Lori A. Clow/Primary Examiner, Art Unit 1631